Argenis H. v New York City Health & Hosps. Corp. (2019 NY Slip Op 01300)





Argenis H. v New York City Health & Hosps. Corp.


2019 NY Slip Op 01300


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Sweeny, J.P., Webber, Gesmer, Singh, Moulton, JJ.


6638N 805110/12

[*1] Argenis H., an infant, by his mother and natural guardian, Roxana H., Plaintiff-Respondent,
vNew York City Health & Hospitals Corporation, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (George J. Silver, J.), entered on or about August 7, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 24, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 21, 2019
CLERK